DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 29-57 are allowed.
Claim 29: Prior art of record does not teach enable a first user to set one or more triggers for controlling operation of a camera device at the user premises based on at least one event detected at the user premises and enable the first user to control storage of at least a portion of camera captured information and to selectively invite via an application one or more individuals to access the stored information via a remote wide area network connection, control secure access to the stored information by the invited one or more individuals that have been authenticated and revoke access of at least one of the invited one or more individuals disallowing access to the stored information.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
With regard to independent claims 33,36 and 43, while not identical to independent claim 1, they are substantively similar to independent claim 1 and are therefore allowed under the same rationale.  
Claims 30-32, 34-35, 37-42 and 44-57 are each dependent from one of claims 29, 33, 36 and 43 are therefore allowed under the same rationale.  
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/              Primary Examiner, Art Unit 2435